DE HAVEN, District Judge.
The special referee was justified in rejecting the positive testimony of the petitioner and the other witnesses, given in her behalf, under the principle of law declared in Quock Ting v. U. S., 140 U. S. 417, 11 Sup. Ct. 733, 851, and the cases referred to in1 that opinion. When first examined by the customs officers, on board the steamer Coptic, the petitioner stated that she was born in China, but had been told to report her birthplace as San Francisco, Cal. The fact that such statement was made is suffi-ficiently shown bv a credible witness, who acted as interpreter on that occasion, and may be considered in determining the credibility of the other witnesses, who testified that the petitioner was born here.' *311In the face of the petitioner’s former statement that she was born in China, the court is not bound to gire credit to her present testimony, nor to the evidence of other witnesses who testify that she was born iú this country. If there was any reason to believe the statement which she in fact made to the customs officers when examined by them in relation to her right to land at the port of San Francisco was not properly interpreted, or that she did not upon that occasion fully understand the questions to which she gave answers, the question presented would be entirely different. Petitioner remanded to the custody whence she was taken, for the purpose of deportation to China.